Case 3:17-cv-05760-BHS Document 105-4 Filed 10/05/18 Page 1 of 6

EXHIBIT D

 

Case 3:17-cv-05760-BHS Document 105-4 Filed 10/05/18 Page 2 of 6

Andrew Bleiman
m

From: John Whitaker <John.Whitaker@cojl<.com>

Sent: Thursday, October 04, 2018 12:40 Pl\/l

To: Andrew Bleiman; Kendrick, Tyler; Wesner, Gregory
Cc: Ann Jones; Steve Leatham; Milner, Kathi

Subject: RE: Productlon of Syked Eliminator Cable
Andrew,

|don't have the transcript. And l didn't agree to produce one. |f| had, you Would have simply quoted the
language. Your failure to do so once again reveals the falsity of your claim.

The Eliminator Cable is not a part of this case. |f HP Tuners wants it to be, then move for leave to amend.
Regards,

John

Sent: Thursday, October 04, 2018 10:33 AM

To: John Whitaker; Kendrick, Tyler; Wesner, Gregory
Cc: Ann Jones; Steve Leatham; Milner, Kathi
Subject: RE: Production of Syked Eliminator Cable

John:

See pages 33-34 of the transcript. The Syked Eliminator Cable is an issue in this case and your contentions to the
contrary are not well founded. Our claims relate to Defendants' possession, use and misappropriation of HPT's
confidential and proprietary intellectual property. One of the Ways in Which our |P has been misappropriated relates to
its inclusion in the Syked Eliminator Cable.

Rega rds,

Andrew P. Bleiman, Esq.
I\/larks & K|ein, LLP

1363 Shermer Road, Suite 318
Northbrook, ll|inois 60062
312-206-5162 (O)
312-420-5568 (C)
732-219-0625 (F)
www.marksklein.com

A proud member of the Northern ll|inois Franchise Association. Please visit Www.northernilfranchise.org.

From: John Whitaker <John.Whitaker@cojk.com>

Sent: Thursday, October 04, 2018 12:29 Pl\/|

To: Andrew Bleiman <andrew@marksklein.com>; Kendrick, Tyler <KendrickT@LanePoWell.com>,' Wesner, Gregory
<WesnerG@LanePoWe|l.com>

 

Case 3:17-cv-05760-BHS Document 105-4 Filed 10/05/18 Page 3 of 6

Cc: Ann Jones <Ann@hpl-law.com>; Steve Leatham <sgl@hpl-law.com>; |\/|ilner, Kathi <l\/|ilnerl<@LanePowell.com>
Subject: RE: Production of Syked Eliminator Cable

Andrew,

|f| agreed to produce the Eliminator Cable at the hearing, then show me the transcript. Your statement is false. We
agreed to return HPT cables, if Syked had any in its possession. We did not agree to produce the E|iminator

Cable. |ndeed, l don't believe doing so was even discussed. And as you just acknowledged, even if HP Tuners requested
one in connection with the TRO briefing, the Judge denied that request.

Once again, if HP Tuners wants the Eliminator Cable relevant to any issue in this case, then move for leave to
amend. You have been on notice ofthe cable for months yet you have failed to do so. You have no one to blame but
yourself.

Rega rds,

John

From: Andrew Bleiman lmailto:andrew@marksklein.comi
Sent: Thursday, October 04, 2018 10:13 AM

To: John Whitaker; Kendrick, Tyler; Wesner, Gregory

Cc: Ann Jones; Steve Leatham; Milner, Kathi

Subject: RE: Production of Syked Eliminator Cable

John:

Once again, you are incorrect. The request was made in the form of requested relief in connection with the Renewed
Emergency l\/Iotion for Protective Order. While the judge denied to order that relief, we articulated the request for
production at the hearing, the court considered it a discovery issue and you agreed to produce it in connection with the
hearing, |\/|oreover, your client explicitly agreed to provide it and advised that he had not objection to providing one at
his deposition. Consequently, your objection is not well founded and we will address the issue with the court. ls it
similarly your position that we are not obligated to provide the information which was discussed at the hearing in
connection with your motion because you have failed to follow it up with a formal discovery request?

Rega rds,

Andrew P. Bleiman, Esq.
l\/larks & K|ein, LLP

1363 Shermer Road, Suite 318
Northbrook, illinois 60062
312-206-5162 (O)
312-420-5568 (C)
732-219-0625 (F)
www.marksklein.com

A proud member of the Northern ll|inois Franchise Association. Please visit www.northernilfranchise.org.

From: John Whitaker <John.Whitaker@coik.com>
Sent: Thursday, October 04, 2018 12:02 P|V|

 

Case 3:17-cv-05760-BHS Document 105-4 Filed 10/05/18 Page 4 of 6

To: Andrew Bleiman <andrew@marksklein.com>; Kendrick, Tyler <KendrickT@LanePowell.com>; Wesner, Gregory
<WesnerG@LanePowell.com>

Cc: Ann Jones <Ann@hpl-law.com>; Steve Leatham <sgl@hpl-law.com>; |\/|ilner, Kathi <|\/|ilnerK LanePowell.com>
Subject: RE: Production of Syked Eliminator Cable

Hello Andrew,

l hate to jump in but the portion of my testimony you quoted is : ”No, your Honor, with the understanding that normal
discovery rules apply." The normal discovery requests require a written discovery request. You haven't served

one. And even if you had, Syked would have 30 days to respond or object. Since you never served a request, we never
had an opportunity to object. So consider this our objection.

Your request that Syked Tuning send you an Eliminator Cable is objectionable for at least the reason that HP Tuners has
never alleged any wrongdoing with respect to the Eliminator Ca ble and it is therefore irrelevant to any of the issues that
are in this case. You and l specifically discussed this months ago and | notified you that if you want the Eliminator Cable
in this case, then move the Court for leave to amend HP Tuners' complaint and add it. You failed to do so for, now,
several months. Your dilatory litigation tactics have once again failed you. | will let you explain to Judge Settle how you
could not be bothered even to serve a single discovery request asking for the Eliminator Cable.

All that said, and subject to that objection, Syked Tuning will make one Eliminator Cable available for inspection by HP
Tuners' designated expert at a mutually agreeable time. Please just forward to us an executed copy of the undertaking
for the protective order. Accordingly, despite your failure even to serve a discovery request, Syked Tuning has now
produced the Eliminator Cable. Once again, if you cannot make the deadline for expert disclosures, HP Tuners has no
one to blame but you.

Please let us know if you have any questions.
Regards,

John

From: Andrew Bleiman [mailto:andrew@marksklein.com]
Sent: Thursday, October 04, 2018 9:47 AM

To: Kendrick, Tyler; Wesner, Gregory; John Whitaker
Cc: Ann Jones; Steve Leatham; Milner, Kathi

Subject: RE: Production of Syked Eliminator Cable
Importance: High

Tyler;

lt was requested in connection with the hearing on the Renewed Emergency l\/|otion for Temporary Restraining

Order. (See pages 33-34 of the transcript). The Court stated ”That seems like a discovery issue. ls there any problem
with that?” l\/lr. Whitaker responded: ”No, your Honor, with the understanding that normal discovery rules

apply." Subsequently, |Vlr. Sykes-Bonnett also specifically testified at his deposition at pages 109-110 that he would
provide us with a cable. Are Defendants now taking the position now that they are not going to provide it despite l\/|r.
Whitaker's statements to Judge Settle and |Vlr. Sykes-Bonnett’s agreement to provide the cable? This gamesmanship is
lmproper.

Please advise immediately.

Regards,

 

Case 3:17-cv-05760-BHS Document 105-4 Filed 10/05/18 Page 5 of 6

Andrew P. Bleiman, Esq.
l\/larks & K|ein, LLP

1363 Shermer Road, Suite 318
Northbrook, ll|inois 60062
312-206-5162 (O)
312-420-5568 (C)
732-219-0625 (F)
www.marksklein.com

A proud member of the Northern ll|inois Franchise Association. Please visit www.northernilfranchise.org.

From: Kendrick, Tyler <KendrickT@LanePowell.com>

Sent: Thursday, October 04, 2018 11:41 Al\/|

To: Andrew Bleiman <andrew@marksklein.com>; Wesner, Gregory <WesnerG@LanePowell.com>; John Whitaker
<John.Whitaker@cojk.com>

Cc: Ann Jones <Ann@hpl-law.com>,' Steve Leatham <sgl@hpl~law.com>,' I\/|ilner, Kathi <I\/lilnerK LanePowell.com>
Subject: RE: Production of Syked Eliminator Cable

Andrew,

l do not see a discovery request from HPT for the Syked Eliminator Cable so we are not under an obligation to overnight
it to you. Also, as you know John Whitaker is no longer at Lane Powell so you can delete that email address. Please use

iohn.whitaker@cojk.com going forward (cc'd here).

Thanks,

Tyler

LANE POWELL '

TYLER KENDRICK
Associate §_i_Q | vCard
kendric|<t@lanepowell.com

D 206.223.7045 C 713.899.5722
LANEPOWELL.COM

From: Andrew Bleiman <andrew@marksklein.com>
Sent: Thursday, October 4, 2018 9:23 Al\/l

To: Kendrick, Tyler <KendrickT@LanePowell.com>; Wesner, Gregory <WesnerG@LanePoWe|l.com>

Cc: Whitaker, John <WhitakerJ@LanePowell.com>; Ann Jones <Ann@hpl-law.com>; Steve Leatham <s l h l-law.com>;
lV|ilner, Kathi <|\/|ilnerK LanePowell.com>

Subject: Production of Syked Eliminator Cable

lmportance: High

Tyler:

We still have not received the Syked Eliminator Cable. We need this immediately given the upcoming expert disclosure
deadline. Please confirm that this will be shipped for overnight delivery to my office no later than l\/|onday.

Rega rds,

 

Case 3:17-cv-05760-BHS Document 105-4 Filed 10/05/18 Page 6 of 6

Andrew P. Bleiman

 

Andrew P. Bleiman, Esq.

2018 Chambers USA: America's Leading Lawyers for Business, Franchise

l\/l
. M»\Ri<s & KLE\N. LLP

1363 Shermer Road, Suite 318
Northbrook, Illinois 60062

205 West Randolph Street, Suite 2200
Chicago, Illinois 60606

Tel: 312.206.5162 Cell: 312.420.5568
Fax:132,219.0625

Web: M.marksklein.com

New Jersey ~ NewYork - Chicago » Boca Raton

A proud member of the Northern Illinois Franchise Association. Please visit www.northernilfranchise.org.

 

minn nm mn:i¢‘..
rr~'ANCl~\.‘:»I, insinuation

 

This email and any files transmitted with it may contain privileged or confidential information. Use, disclosure, copying or distribution of this message
by anyone other than the intended recipient is strictly prohibited. If you have received this email in error please notify the sender by reply email and
destroy all copies of this message in your possession, custody or control.

 

This message is private or privileged If you are not the person for Whom this message is intended, please delete
it and notify me immediately, and please do not copy or Send this message to anyone else.

 

